          Case 2:20-cv-60018-ER Document 1 Filed 08/06/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       FOR THE Eastern District of Pennsylvania

IN RE: ASBESTOS PRODUCTS                :      MDL 875
LIABILITY LITIGATION                    :      01-MD-875
ALL ACTIONS                             :
(See attached case list)

                            TRANSFER ORDER NO. 1252

             Pursuant to the July 29, 1991 Order of the Judicial Panel on

Multidistrict Litigation transferring these cases to the Eastern District of

Pennsylvania to be consolidated into MDL No. 875, the Court hereby ORDERS

the Clerk of the District Court for the Eastern District of Pennsylvania, the

Transferee Court, to initiate the procedures for the transfer of the listed cases from

the District Court for the District of Massachusetts, the Transferor Court, to the

District Court for the Eastern District of Pennsylvania in accordance with the terms

of this Court’s Administrative Order No. 11. 1 The effective date of transfer is upon

entry of this order.

                                               AND IT IS SO ORDERED.




      August 5, 2020                           /s/ Eduardo C. Robreno
      Date                                     EDUARDO C. ROBRENO, J.



1
 A copy of AO 11 is available at http://www.paed.uscourts.gov/documents/MDL/MDL875/
Amended_AO11.pdf
         Case 2:20-cv-60018-ER Document 1 Filed 08/06/20 Page 2 of 2




Case List for Transfer Order 1252
PLAINTIFF                           DEFENDANT                   Mass. DOCKET#
BARBACKI, ARTHUR R--EST             NICOLET IND KEAS-MAT        84-1628MC
BONFELD, LEO --EST                  CLAREMONT CO., INC.         84-1434-G
BRADLEY SR, KENNETH H--EST          NICOLET IND KEAS-MAT        84-1455
BURGESS, HOWARD P                   CAREY CANADA                90-10515Z
CICONE, DONALD F--EST               CAREY CANADA                90-10835Z
CUTLER, HARRY --EST                 CLAREMONT CO., INC.         83-3392
DAMON, PHILIP W--EST                NICOLET IND KEAS-MAT        83-3303MC
DOUILLARD, JEAN A--EST              CAREY CANADA                90-10527Z
FISHER, WILLIAM A--EST              CELOTEX                     86-3058Z
GILMARTIN, JOHN L--EST              CAREY CANADA                82-1007MC
HORTIE, SYLVIO R--EST               NICOLET IND KEAS-MAT        85-1871Z
LYNCH, TIMOTHY J--EST               CAREY CANADA                87-1031Z
MARCHAND, ARSENE --EST              CAREY CANADA                89-0410Z
RAVANESI, ANTHONY --EST             CLAREMONT CO., INC.         82-3200MC
ROMANELLO, GIULIO                   CAREY CANADA                90-10698Z
SOUSA, FRANCINE --EST               NICOLET IND KEAS-MAT        85-2173Z
TRASK, RODMAN --EST                 81-                         89-2638Z
WELCH, THOMAS F--EST                CAREY CANADA                82-1195MC
WICKER, PHILIP W--EST               NICOLET IND KEAS-MAT        85-2426Z
